         Case 1:19-cv-05773-SDA Document 102 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              2/23/2021
 Christopher Viera et al.,
                                                                  1:19-cv-05773 (SDA)
                                 Plaintiffs,

                     -against-                                    ORDER

 City of New York,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that, no later than March 5, 2021, the parties shall meet and confer

and file a joint letter proposing three Mondays in the third quarter of 2021 on which they could

commence a trial and stating the estimated duration of the trial. The Court will request a

courtroom to commence a trial in this matter on or around the proposed dates and notify the

parties of any firm or back-up trial date when third quarter courtroom assignments are made

(approximately a month in advance). At that time, the Court also will set a schedule for pretrial

submissions.

       It is further Ordered that, no later than March 31, 2021, the parties shall file a joint letter

regarding the status of settlement discussions.

SO ORDERED.

DATED:         New York, New York
               February 23, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
